This is Bob Meeder, President of Meeder Financial and The Flex-funds. Welcome to our 2010 Annual Review webcast. We have received positive feedback on our new format and have decided to continue with two short presentations. This presentation will focus on the recent performance of the markets as well as our current investment strategies and allocations. This chart summarizes the performance of the stock market, for 2010. The year can be broken down into three distinct periods. First, the markets rose 9% in the first four months of the year through April 23rd then declined over 13% from April 23 to August 31. As of August 31, the S&P 500 was down over 4% for the year. After this poor showing, remarkably the S&P then increased over 20% in the last 4 months of the year to finish the year with a gain of 15%. The stock market’s ability to hold its mid year lows and not break down in late August and then begin to experience a definitive uptrend, is one of the many constructive indicators that led us to believe that the risk/reward relationship of the stock market was improving. Due to this and many other factors, we adopted a fully invested position in the stock market for our defensive equity funds and portfolios during the 4th quarter. Here we see the progression of 5 distinct sectors of the stock market including large cap stocks, small cap stocks, emerging markets, Europe, and China. After leading into the mid April market peak, small cap stocks experienced more weakness than Large Caps and by the end of August, small cap stocks performance was essentially the same as large cap stocks. However, the last four months of the year were very positive for Small Cap stocks, relative to Large Caps, and by year end, they experienced a gain of over 26%, 11% ahead of large cap stocks. After lagging throughout the first half of the year, emerging markets improved on a relative basis through the last half of the year. For the year, emerging markets slightly outperformed the S&P 500. Two areas we specifically avoided throughout the year were Europe and China. As you can see, both finished the year with negative total returns of-3.2% & -5.6% respectively. To date, we continue to avoid both sectors. This slide may look familiar as we have communicated the similarities of these periods in previous reviews.As stated previously, these two, two year periods have a lot in common. Both 2004 and 2010 were election years, and in June of 2003 the Fed lowered interest rates to a then unheard level of 1%, much like our current interest rate environment. Again, while history never repeats itself exactly, the fourth quarter of 2010 performed similarly to the fourth quarter of 2004, rising strongly into year end. Dale Smith will review additional historical comparisons surrounding the presidential election cycle, in our 2010 economic review and outlook presentation. Next, we willturn our attention to the performance between Growth vs. Value stocks in 2010. For much of the year, our models were generally neutral between value and growth, which was consistent with their performance relative to each other. However, over the past few months, our quantitative models have started to favor growth over value. As you can see, during the last quarter of 2010, growth stocks have outperformed value stocks. To briefly review how different sectors performed, we again divided 2010 into the same three time periods we discussed on slide two. First, the period up to the stock markets peak in late April, the second from the end of April to August 31 and finally, the last four months of the year.Interestingly, the five sectors that led when the stock market was strong during the first four months of the year, were the five worst performing sectors when the stock market was weak during the subsequent four month period. As the stock market rallied in the last four months of the year, this trend was again reversed with these sectors finding their way to the top of the pack.Our underweight in Technology helped us during the first 8 months of the year. However we have upgraded this sector to a more neutral position. Additionally, we were overweighted in the materials sector since last summer, which enhanced our performance as this sector has outperformed since the April 23rd peak. Currently, we are overweight both consumer discretionary and Industrial Materials and have upgraded Energy and Technology to a neutral weighting. In addition, we have underweighted some sectors that are traditionally more defensive such as Consumer Staples, Utilities, Telecom and Health Care. As I mentioned previously, throughout the 4th quarter, we continually increased our overweight to growth versus value. We also maintained overweight positions in both mid cap and small cap stocks while maintaining our modest emerging market position, while completely avoiding the developed international markets. For our defensive equity funds and portfolios, our models pointed towards an improving risk/reward relationship for the stock market. Consequently, we increased our equity exposure throughout the fourth quarter and ended the year 100% invested in the stock market. Our equity holdings are very similar to our growth portfolios. Our fixed income models continue to indicate that intermediate term interest rates will increase. As a result, we continue to maintain an average weighted maturity slightly below that of our benchmark. We also continue to overweight investment grade corporate bonds. Thank you for your time. We encourage you to review our 2011 Annual Economic Outlook webcast focusing on recent economic trends and other potential key drivers that could affect the financial markets in 2011. If you have questions or comments on the material presented or the new format of our Quarterly Review, please feel free to call or send us an email. Thank you for joining us today. Hello. This is Dale Smith, Chief Investment Officer of Meeder Financial. Welcome to our Annual Economic Outlook and Review Webcast. In this brief presentation, we will touch on the key drivers of economic and market performance that we see affecting the markets in 2011. We seethe followingkey drivers potentially affecting the markets in 2011, including the continuation of several from the prior year. In the following slides we will very briefly discuss the Strength of the Recovery, Politics and the Presidential cycle, Unemployment, Housing, the Economic Growth Rate Differentials across various countries, Sovereign Credit Risks in Europe and Additional Fiscal and Monetary Stimulus measures. First, let’s review the economic recovery. After much debate over a potential double dip recession, and concerns about the aftereffects of the original stimulus package, the economy has shown itself to be better than most economists expected. In fact, as shown here, total consumption by consumers is now greater than it was at the peak of the market in 2007. Though this has been partially spurred by the various stimulus efforts, the good news is that this rebound has come at afaster ratethan many economists expected. The combination of the continuation of the tax cuts, extension of unemployment benefits and social security contribution reductions recently approved by Congress should continue to support further growth in consumer spending into 2011. We included this slide last quarter and thought it appropriate to include it again this quarter. Each 4 year presidential cycle contains 16 quarters. This slide summarizes the average quarterly return of the S&P 500 for each of the 16 quarters within the presidential cycle since 1929. Interestingly, the 3 quarters with the highest average return are the 4th quarter of the second year of the cycle, the quarter we just ended, and the subsequent 2 quarters. If this historical trend continues, the U.S. equity markets would be in for another strong 6 months. Continuing with our presidential cycle theme, this table summarizes returns in the equity markets for the 3, 6, 12 and 24 month periods subsequent to each mid-term election dating back to 1950. As you can see, over the past 15 mid-term elections reaching back over the past 60 years, in 14 of the 15 periods, the markets were higher 3 and 24 months later, and in fact were higher all 15 times for the subsequent 6 month and 12 month periods. One last interesting graph related to the presidential cycle. For most of the cycle, on average, value stocks have outperformed growth stocks, but interestingly, starting in the fourth quarter of the second year of the cycle, again the quarter that just ended, and continuing through most of the third year of the cycle, growth stocks have, on average, significantly outperformed value stocks. While this is not a direct indicator in our quantitative models, it is an interesting positive confirmation of our current model readings. Turning briefly to unemployment, one of the more important unemployment indicators is the 4 week moving average of new weekly jobless claims. In the past we have said that things won’t improve appreciably until this number drops below 400,000 per week.In thelast week of December, the 1 week number dropped below 400,000 for the first time in 2 ½ years. If this trend continues, and we expect it will, the markets will see this as another positive sign. Long time followers know that we can’t let a quarter go by without at least touching on housing. While it is not getting appreciably worse, it is also not getting appreciably better. Housing prices, as tracked by Case Shiller 10 city and 20 city indices have once again turned slightly negative after several months of gradual improvement. As you may recall, two separate housing stimulus packages have expired, and even though mortgage interest rates remain low by historical standards, prices have dropped on an inflation adjusted basis back to 2003 levels, but are still well above the levels of the 1990s. Probably of more significant concern is the continued overhang or so called shadow inventory of housing. The percentage of Mortgages that are delinquent or past due have improved modestly, but are still well above long term norms. Some of this is due to increased foreclosure rates. Until delinquent mortgages and foreclosed properties are worked down to more normal levels, this overhang of housing supply will continue to put pressure on housing prices, particularly in the areas of the country where prices had risen the most. Don’t look for housing to really improve until late 2011 at the earliest. We continue to view emerging markets favorably. This chart compares various statistics of the Emerging Market countries that are included in the list of 20 major economies in what is known as the G20, compared to the larger developed economies listed here, commonly known as the G7. The important takeaway here is that the emerging market economies are projected to grow at nearly 3 times the rate of the developed economies, while incurring debt rates of only half of that of the developed markets. As of now, the prices of stocks in emerging market countries do not seem to reflect these relative advantages, and if the worldwide recovery continues, we believe we can see significant relative stock market outperformance from these emerging market economies. We continue to have concerns in Europe and we continue to avoid investment there. Investor’s concerns can be seen in the sovereign debt interest rates of many countries continuing to rise, with Germany being the stellar exception. Ultimately, both Portugal and Spain may join Ireland and Greece in needing some form of bailout assistance. Until the potential damage of these debt concerns clear, we will likely continue to avoid European investments. And finally, core inflation, which is inflation excluding food and energy costs, continues to be subdued and below the fed’s target levels. Coupled with stubbornly high unemployment, we see little chance of an increase in the fed funds rate for at least the next several months and likely into 2012. This should continue to help the equity markets as lending can continue at very favorable rates. Thank you for your time. I strongly encourage you to alsoreviewour 2010 Annual Review presentation focusing on the recent performance of the markets as well as our current investment strategies and allocations. Thank you for joining us today.
